Citation Nr: 1025311	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  05-11 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected low back 
strain and left shoulder dislocation.

2.  Entitlement to service connection for a right leg disability, 
to include as secondary to service-connected low back strain and 
left shoulder dislocation.

3.  Entitlement to service-connection for a stomach condition, to 
include as secondary to service connected low back strain and 
left shoulder dislocation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from February 1986 to August 
1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2008, the Veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.

In March 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. 
App. 268 (1998).

The issue of entitlement to service connection for a liver 
condition has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  A right knee disability did not have its onset during active 
service, result from disease or injury in service, and was not 
was caused or aggravated by the Veteran's service-connected low 
back strain and left shoulder dislocation.

2.  There is no competent evidence of record showing that the 
Veteran currently suffers from a right leg disability.

3.  A stomach condition did not have its onset during active 
service, result from disease or injury in service, and was not 
was caused or aggravated by the Veteran's service-connected low 
back strain and left shoulder dislocation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right knee disability, on a direct basis and as secondary to 
service-connected low back strain and left shoulder dislocation, 
have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

2.  The criteria for entitlement to service connection for a 
right leg disability, on a direct basis and as secondary to 
service-connected low back strain and left shoulder dislocation, 
have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

3.  The criteria for entitlement to service connection for a 
stomach condition, on a direct basis and as secondary to service-
connected low back strain and left shoulder dislocation, have not 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service- connected 
disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. § 3.310; 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber 
v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. 
§ 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. 
§ 3.310(b) institutes additional evidentiary requirements and 
hurdles that must be satisfied before aggravation may be conceded 
and service connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the Veteran review under both the old and new 
versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Board previously remanded the matter in order to afford the 
Veteran appropriate VA examinations and notified him of the 
importance and necessity of this examination; however, the 
Veteran failed to report for the scheduled examination.  The 
claims folder includes letters dated May 2009 and June 2009 from 
VA to the Veteran regarding the importance of the examination.  

Individuals for whom VA examinations have been authorized and 
scheduled are required to report for such examinations.  38 
C.F.R. §§ 3.326, 3.327(a).  When a veteran fails without good 
cause to report for a VA examination requested by VA in 
conjunction with a claim, VA is not obliged to attempt to provide 
another.  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original claim, the claim shall be decided 
based on the evidence of record; when a claimant fails to report 
for an examination scheduled in conjunction with a reopened claim 
for a benefit that was previously disallowed, the claim shall be 
denied.  See 38 C.F.R. § 3.655(b).  

The Veteran was notified by letters dated May 2009 and June 2009 
that he would be scheduled for a VA examination at the nearest VA 
medical facility.  He was advised that if he could not report for 
the examination as scheduled, he should contact the medical 
facility and arrange a more convenient place or time.  
Nevertheless, he did not report for scheduled examination, nor 
did he notify the medical facility about rescheduling it.  
Therefore, this claim will be decided based on the evidence of 
record.  

After a careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a right leg 
disability.  

The competent medical evidence of record does not demonstrate 
that the Veteran currently suffers from a right leg disability.  
The evidence of record shows that the Veteran reported during VA 
treatment in December 2004 that in January 2004, he sustained an 
injury to his right leg (other than specifically to the right 
knee) when he fell off a roof.  In a May 2004 statement, he 
reported that his back and knees "gave out" when he was working 
on the roof, causing him to fall and injure his right leg.  The 
record does not contain any diagnosis of a right leg disability 
as a result of the Veteran's reported fall nor are there any 
treatment records regarding that injury.  The December 2004 VA 
treatment record did not report that the Veteran had any 
residuals from his right leg injury and the Veteran reported that 
it was only a little sore at that time.  The Board notes that an 
attempt was made to determine if the Veteran was currently 
suffering from residuals of that injury and whether the injury 
was related to his service-connected disabilities; however, as 
explained above, the Veteran did not report for his scheduled VA 
examination.  A current disability is required in order to 
establish service connection.  Brammer, 3 Vet. App. at 225.  
Therefore, in the absence of evidence of a current disability, 
the preponderance of evidence is against service connection for a 
right leg disability and the claim is denied.  38 U.S.C.A. § 
5107(b).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and it 
must be denied.

Regarding the remaining service connection claims, post-service 
medical treatment records show that the Veteran had been 
diagnosed as having retropatellar pain syndrome of the right knee 
and irritable bowel syndrome (IBS).  Therefore, the first 
requirement for service connection for these claims, the 
existence of a current disability, is met.  See Hickson, 12 Vet. 
App. at 253.  

Following a careful review of the record, the Board finds that 
the medical evidence from service does not show that right knee 
disability and stomach condition had their onset in service or 
are secondary to service-connected low back strain and left 
shoulder dislocation.  


Service treatment records show that the Veteran was treated for 
chronic right knee pain in September 1991.  No trauma was noted 
and x-rays were normal.  In June 1992, the Veteran was injured in 
the right knee when hit by a baseball.  He was diagnosed as 
having a contusion of the right knee.  

Following service, the Veteran was diagnosed as having a history 
of right knee pain with very minimal pain and discomfort during 
the June 1994 VA examination.  It was noted that the cause was 
unknown.  During the March 2004 VA examination, the Veteran was 
diagnosed as having retropatellar pain syndrome of the right knee 
following a physical examination.  It was noted that the Veteran 
took Vicodin for his back pain, which also relieves his other 
joint pains.  The examiner opined that the Veteran's right knee 
condition was not related to his service-connected back 
condition.  During December 2004 VA treatment, the Veteran 
reported that he sustained a right leg fracture in January 2004.  

The Board finds that the evidence of record does not support the 
Veteran's claim for service connection for a right knee 
disability.  
 
The VA examiner provided a definitive opinion that the Veteran's 
current right knee disability was not related to his service-
connected back disability.  As the opinion was based upon review 
of the claims file and a physical examination, it is found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Furthermore, there is no competent medical evidence of record 
showing that the Veteran's right knee disability had its onset 
during active service, is related to any in-service disease or 
injury, or was caused or aggravated by the Veteran's service-
connected low back strain and left shoulder dislocation.  Private 
and VA medical treatment records regarding his right knee 
disability make no mention of any link between this condition and 
service or any service-connected disability.  In fact, the June 
1994 VA examiner specifically noted that the cause of the 
Veteran's right knee pain was unknown.  The Board notes that an 
attempt was made to determine whether the Veteran's current right 
knee disability was related to his inservice right knee injury or 
his service-connected disabilities; however, as explained above, 
the Veteran did not report for his scheduled VA examination.


The Board has considered the Veteran's lay statements regarding 
his right knee disability.  However, where, as here, the 
determinative issue involves a question of a medical nexus or 
medical causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim because a 
lay person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer a 
medical opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that the current right knee disability is 
related to an injury, disease, or event of service origin or is 
caused or aggravated by a service-connected disability.

In sum, there is no competent medical evidence showing that the 
Veteran's right knee disability is related to service or was 
caused or aggravated by his service-connected low back strain and 
left shoulder dislocation.  Consequently, the Board must find 
that the preponderance of evidence is against the claim; the 
benefit-of-the-doubt doctrine is inapplicable and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the doubt 
rule as required by law and VA regulations.  See 38 U.S.C.A. 
§5107.

The evidence regarding the Veteran's stomach condition included 
service treatment records showing that the Veteran was treated 
intermittently throughout service for abdominal cramps and pain.  
An upper gastrointestinal series dated June 1989 was normal.  The 
Veteran was diagnosed as having upper gastric pain.  Following 
service, the Veteran was afforded a VA examination in June 1994 
which found no abnormalities of the digestive system and no 
palpable hernias on physical examination.  During February 2003 
VA treatment, it was noted that bowel sounds were present, but 
there was no tenderness of the abdomen.  During March 2003 
treatment, the Veteran reported a remote history of 
gastrointestinal problems and a possible ulcer 4 or 5 years 
before.  He also reported having abdominal pain from time to 
time.  The Veteran's abdomen was described as soft and bowel 
sounds were noted to be present.  In March 2004, the Veteran was 
afforded another VA examination.  The Veteran complained of 
having indigestion and dyspepsia over the last several years and 
had a history of constipation and diarrhea.  Following a physical 
examination, the Veteran was diagnosed as having irritable bowel 
syndrome (IBS).  The examiner opined that the Veteran's IBS was 
not related to his service-connected back condition.  

The Board finds that the evidence of record does not support the 
Veteran's claim for service connection for a stomach condition.  
 
The VA examiner provided a definitive opinion that the Veteran's 
current IBS was not related to his service-connected back 
disability.  As the opinion was based upon review of the claims 
file and a physical examination, it is found to be persuasive.  
See Prejean, 13 Vet. App. at 448-9.  

As stated above, the first record of any gastrointestinal 
abnormalities was during VA medical treatment in February 2003 
when bowel sounds were noted.  There is no evidence of record 
that the Veteran had any symptoms of IBS or a stomach condition 
prior to that time.  In fact, on physical examination during the 
June 1994 VA examination, no abnormalities of the digestive 
system and no palpable hernias were found.  Thus, the onset of 
the symptoms of a stomach condition was approximately 11 years 
following separation.  The long time lapse between service and 
any documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or disease 
was incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).   

Furthermore, there is no competent medical evidence of record 
showing that the Veteran's stomach condition had its onset during 
active service, is related to any in-service disease or injury, 
or was caused or aggravated by the Veteran's service-connected 
low back strain and left shoulder dislocation.  Private and VA 
medical treatment records regarding his stomach condition make no 
mention of any link between this condition and service or any 
service-connected disability.  The Board notes that an attempt 
was made to determine whether the Veteran's current stomach 
condition was related to his inservice upper gastric pain or his 
service-connected disabilities; however, as explained above, the 
Veteran did not report for his scheduled VA examination.

The Board has considered the Veteran's lay statements regarding 
his stomach condition.  However, where, as here, the 
determinative issue involves a question of a medical nexus or 
medical causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim because a 
lay person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer a 
medical opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that the current stomach condition is 
related to an injury, disease, or event of service origin or is 
caused or aggravated by a service-connected disability.

In sum, there is no competent medical evidence showing that the 
Veteran's stomach condition is related to service or was caused 
or aggravated by his service-connected low back strain and left 
shoulder dislocation.  Consequently, the Board must find that the 
preponderance of evidence is against the claim; the benefit-of-
the-doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.  The evidence 
in this case is not so evenly balanced so as to allow application 
of the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Complete notice was sent in February 2004 and March 2006 and the 
claims were readjudicated in May 2006, September 2007, December 
2007, July 2008, and April 2010 supplemental statements of the 
case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and attempted to obtain medical opinions as to the 
current nature and etiology of the claimed disabilities.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for a right knee disability, to include as 
secondary to service-connected low back strain and left shoulder 
dislocation, is denied.

Service connection for a right leg disability, to include as 
secondary to service-connected low back strain and left shoulder 
dislocation, is denied.

Service-connection for a stomach condition, to include as 
secondary to service connected low back strain and left shoulder 
dislocation, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


